DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments of 12/03/21 have been entered. Claims 1-19 are currently pending in the application. Claims 4-10 and 16-19 are withdrawn for being drawn towards nonelected species. Claims 1-3 and 11-15 are considered.

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 12/03/21 is acknowledged.
Claims 4-10 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/21.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 01/28/21 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a drive unit” in claim 1
“a regeneration unit” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following respective structures:
Drive unit 7
Regeneration unit 21
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
At claim 1 lines 8 and 10 “electric current” should read --the electric current--.
At claim 1 line 8 “a fuel injection valve” should read --the fuel injection valve--.
At claim 11 line 21 “full charge” should read --full-charge--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the boost control device” in line 2. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the injection control device--.
Claim 1 recites the limitation “a full-charge threshold of the booster circuit” in line 15. It is unclear whether this is the same as the full-charge threshold recited at line 6. For examination purposes the limitation in line 15 will be considered as --the full-charge threshold of the booster circuit--.
Claims 2-3 are rejected for depending upon an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over (US 8,776,763) in view of MAYUZUMI (US 8,081,498).
Regarding claim 11, OMORI discloses an injection control device (i.a. Figs. 1 and 6) comprising:
a control circuit (5, Fig. 1);
a booster circuit (100) configured to generate a boost voltage (i.a. col. 7 lines 43-44), and including: a boost inductor (101), a boost switch (106), a boost resister (107), a boost diode (104), and a boost capacitor (2);
a regenerative circuit (8) configured to pass a regenerative current towards the booster circuit (col. 2 lines 24-26; Fig. 1); and
a current detection resistor (102),
wherein the control circuit is configured to:

stop charging the boost capacitor by switching the boost switch when the boost voltage is equal to or greater than a full-charge threshold (b2)(col. 11 lines 56-61);
wherein the full charge threshold has a shifted value (m2, Fig. 6) during a shift period (when threshold value of the boost stop voltage is set to m2, col. 12 lines 8-10), and has a non-shifted value outside of the shift period (m4, Fig. 6); and
wherein the shifted value is greater than the non-shifted value (Fig. 6).
OMORI does not disclose the remaining limitations of the claim though the components are common in the art.
However, MAYUZUMI teaches (Fig. 7) a discharge switch (202) located electrically between a booster circuit (100) and a fuel injection valve (31,32);
a constant current switch (212) located electrically between a battery voltage (210) and the fuel injection valve (Fig. 7);
a high side terminal (upper end of 31,32) configured for connection to a fuel injection valve (Fig. 7);
a low side terminal (lower end of 31,32) configured for connection to a low side of the fuel injection valve (Fig. 7), and associated with a low-side voltage (implicit);
a low-side drive switch (221,222); and
a current detection resistor (223) configured to receive current from the low-side drive switch (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the elements taught by MAYUZUMI to the injection control device of OMORI to provide for functional control of a fuel injection valve and generation of the hold current by the battery voltage to allow for rapid cycle time of the valve by permitting the boost circuit to charge.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
OMORI (US 8,776,763) is considered to be the closest prior art of record.
OMORI discloses an injection control device (Fig. 1) for controlling injection by supplying electric current to a fuel injection valve, the injection control device comprising:
a booster circuit (100) boosting a battery voltage to generate a boosted voltage in a boost capacitor (2)(i.a. col. 7 lines 43-44);
a boost controller (5) performing boost control by the booster circuit until the boosted voltage rises to a full-charge threshold (b2) when the boosted voltage falls below a charge start threshold (b1)(col. 11 line 56 to col. 12 line 5);
a drive unit (4) supplying electric current to a fuel injection valve with the boosted voltage (Fig. 1) or the battery voltage;
a power interruption controller (implied as part of 4) interrupting electric current supplied by the drive unit to the fuel injection valve (compare to t2, Fig. 16); and
a regeneration unit (8) regenerating electric current generated in the fuel injection valve to the boost capacitor of the booster circuit (col. 2 lines 24-26), generation of the electric current caused by interruption control of the power interruption controller (implied), wherein 
The prior art fails to teach or render obvious the claim limitation “the boost controller upward-shifts a full-charge threshold of the booster circuit in a period of when at least the electric current is regenerated by the regeneration unit to the boost capacitor of the booster circuit after the power interruption controller interrupts the electric current” in the manner defined in the instant claim 1.
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,621,259 discloses boosting control during current regeneration (Fig. 3A).
US 2021/0189986 and US 2021/0189988 are co-pending applications by Applicant with related disclosures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747